Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Response to Amendment
	Upon consideration of the replacement drawings, the objection to Figure 4A for containing reference character 77C not mentioned in the description is hereby withdrawn. However, the remaining drawing objections enumerated in the Office action mailed 10/05/2021 have not been addressed and are thus maintained. 
	Upon consideration of the amended specification, the previous objections thereto are hereby withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: reel 20, rear space S2, and opening and closing guide hole 77R. Examiner notes that rear space S2 is indicated in Figure 1 of the drawings filed 07/01/2020, but is not indicated in the replacement drawing of Figure 1 filed 09/16/2020.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 24, “the other one end side” should be amended to “the other end side” to maintain consistency with the rest of the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11 and 13, the term “substantially perpendicular” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al., hereinafter Saito (US 5,944,064).
Regarding Claim 1, Saito discloses (Figures 1-2 and 4-6) a binding machine (tying apparatus 1) comprising: a wire feeding unit (tying material feed roller 21) configured to feed a wire (tying material w); a curl guide (encompassing and guiding portion 5) configured to curl the wire fed by the wire feeding unit around an object (articles a) to be bound (curling process is shown in Figures 4-5); a binding unit (tying mechanism portion 4 with spindle 33) including a twisting shaft (shaft portion 35) provided to be rotatable around a predetermined axis (see Annotated Figures 1 and 2 below), a gripping part (engaging portion 45 with hook 46) provided at one end side of the twisting shaft and a drive unit (main motor 16) provided to the other end side of the twisting shaft, wherein the gripping part is configured to grip the wire curled by the curl guide (shown in Figures 5-6) and the twisting shaft is configured to twist the gripped wire so as to bind the object (column 9 lines 34-38); a control unit (control circuit portion 17) configured to control an operation of the drive unit; a binding machine main body (assembly of motor casing 18 and spindle casing 31) configured to accommodate therein the binding unit and the control unit; and a handle part (front handle 24) provided at the other end of the twisting shaft, wherein an inside of the binding machine main body is divided into two by a partition (see Annotated Figure 1 below) which partitions the inside of the binding machine main body into a first space (interior of spindle casing 31) in which the gripping part is accommodated and a second space (interior of motor casing 18) in which the drive unit is accommodated, and the control unit is arranged in the second space in which the drive unit is accommodated; the binding machine main body including a first case (spindle casing 31) and a second case (motor casing 18); the partition including a first partition member on the first case and a second partition member on the second case (see Annotated Figure 2 below), and wherein the first case is coupled to the second case (spindle/motor casings 31/18 are coupled via connection bolts 30) with the first partition member in contact with the second partition member to partition the first space and the second space (clearly seen in Annotated Figure 2 below), the first case and the second case being partitioned along a direction perpendicular to the predetermined axis (clearly seen in Annotated Figures 1 and 2 below) such that, from a viewpoint of the other end side at which the handle part is provided, the first case is located on a first side of the handle part and the second case is located on a second side of the handle part opposite to the first side. Examiner note: spindle casing 31 and motor casing 18 both extend around the entire circumference of their respective sections of the tying apparatus; thus, they are both located on both the first and second sides of the handle part when viewed from the other end side of the twisting shaft, so the limitation “the first case is located on a first side of the handle part and the second case is located on a second side of the handle part opposite to the first side” is met.

    PNG
    media_image1.png
    504
    966
    media_image1.png
    Greyscale

Saito Annotated Figure 1

    PNG
    media_image2.png
    609
    694
    media_image2.png
    Greyscale

Saito Annotated Figure 2
Regarding Claim 2, Saito discloses (Figures 1 and 4-5) the curl guide (encompassing and guiding portion 5) includes a first guide part (encompassing guide 551) configured to receive the wire from the wire feeding unit (tying material feed roller 21; see Figure 4c), and a second guide part (encompassing guide 552) configured to receive the wire from the first guide part (see Figure 5a), wherein the first guide part is provided at a position facing the second guide part with the axis being interposed therebetween (see Annotated Figure 1 above), and wherein when a space in the binding machine main body which is provided with the first guide part and is located above the axis is set as an upper space and a space which is provided with the second guide part and is located below the axis is set as a lower space, the control unit (control circuit portion 17) is arranged in the upper space (see Annotated Figure 1 above).
Regarding Claim 3, Saito discloses (Figure 1) the handle part (front handle 24) extends from the binding machine main body (assembly of motor casing 18 and spindle casing 31), wherein a direction parallel to the handle part intersects with the axis (see Annotated Figure 1 above), and wherein the control unit (control circuit portion 17) is arranged at a position facing the handle part with the binding unit (tying mechanism portion 4) being interposed therebetween in the binding machine main body (Figure 1 clearly shows control circuit portion 17 facing front handle 24 with the main motor 16, which is a component of tying mechanism portion 4, interposed therebetween).
Regarding Claim 5, Saito discloses (Figure 2) the twisting shaft (shaft portion 35) is accommodated in the first space (interior of spindle casing 31).
Regarding Claim 6, Saito discloses (Figure 1) the control unit (control circuit portion 17) includes a control board (column 5 lines 66-67), and wherein the control board is arranged such that a component surface thereof (bottom surface of control circuit portion 17) faces the drive unit (main motor 16).
Regarding Claim 8, Saito discloses (Figure 2) the first partition member and the second partition member each include a flat plate member (clearly seen in Annotated Figure 2 above).
Regarding Claim 9, Saito discloses (Figure 2) with the first and second partition members in contact with each other, the plate members form an opening at a center thereof (see Annotated Figure 2 above) and a support member (output shaft 22) is provided in the opening.
Regarding Claim 10, Saito discloses (Figure 2) the plate members (see Annotated Figure 2 above) are respectively formed integrally with the first case and the second case (spindle casing 31 and motor casing 18; it is clearly seen in Annotated Figure 2 above that the plate members are continuous with, i.e. formed integrally with, their respective cases).
Regarding Claim 11, Saito discloses (Figure 2) each plate member (see Annotated Figure 2 above) is perpendicular to the twisting shaft (shaft portion 35).
Regarding Claim 12, Saito discloses (Figure 2) an opening is defined between the first partition member and the second partition member, and the axis extends through the opening (see Annotated Figure 2 above). Examiner note: the claim as set forth does not recite any specific arrangement for the first and second partition members and the opening. Therefore, the configuration disclosed by Saito, which comprises a first and second partition member contacting each other with an opening defined such that it extends through the two partition members and the space therebetween, as indicated above in Annotated Figure 2, meets the requirements of the claim.
Regarding Claim 13, Saito discloses (Figure 2) the partition extends perpendicular to the axis (see Annotated Figure 2 above), and a support member (output shaft 22) is positioned in the opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Regarding Claim 7, the embodiment of Saito relied upon above for the rejection of Claim 6 is silent to a wiring extending from an electric component on the control unit. However, in a separate embodiment, Saito teaches (Figure 14) a binding machine (tying apparatus 100) comprising a control unit including a control board (control circuit portion 105) having a component surface (left surface of control circuit portion 105), wherein a wiring (power source/signal cable 112) extending from an electronic component mounted on the component surface (shown in Figure 14b) is pulled out (via flexible pipe 113) toward the drive unit (main motor 115), for the purpose of controlling the drive unit and other components of the binding machine. Since the control signals from the control unit in the first embodiment disclosed by Saito need to be transmitted in some way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit in the first embodiment disclosed by Saito such that a wiring extending from an electronic component mounted on the component surface of the control board of the control unit is pulled out towards the drive unit, as taught in the second embodiment of Saito, in order to control the operation of the binding machine.

Response to Arguments
Applicant's arguments filed 02/07/2021 have been fully considered but they are not persuasive. Regarding the Applicant’s argument on pages 11-12 of the Remarks that Saito does not disclose all the limitations of the amended Claim 1, Examiner respectfully disagrees. Regarding the newly-added limitation “the first case and the second case being partitioned along a direction perpendicular to the predetermined axis such that, from a viewpoint of the other end side at which the handle part is provided, the first case is located on a first side of the handle part and the second case is located on a second side of the handle part opposite to the first side,” it is clearly seen in the Annotated Figures 1 and 2 above that the first and second cases are partitioned along a direction perpendicular to the predetermined axis, and both the first case and the second case are disposed on both the first side and the second side of the handle part. As the claim does not mandate that the first case is only located on the first side and the second case is only located on the second side, Saito meets this limitation of the claim. Examiner further notes that binding machines having a main body housing that is divided into a first and second case in the manner shown in Figure 2 of the instant application, i.e. split along a vertical longitudinal plane such that it has a left case and a right case when viewed from a viewpoint of the other end side at which the handle part is provided, are known in the art, and thus this configuration is not novel or inventive. For example, see US 2017/0218631 to Matsuno, US 2009/0283167 to Nakagawa et al., US 5,694,983 to Kusakari et al. (Figures 1 and 9), and US 5,279,336 to Kusakari et al. (Figure 16). The benefit of this configuration is that it allows for easier assembly and disassembly of the components in the interior of the main body because they can be accessed by only opening up one side of the binding machine (Matsuno [0052] lines 14-19). Accordingly, one skilled in the art would be motivated to modify the spindle/motor casings 31/18 such that they are each divided in this way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725               
/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725